Exhibit 99.1 MANAGEMENT’S DISCUSSION AND ANALYSIS OF FINANCIAL CONDITION AND RESULTS OF OPERATIONS OVERVIEW Clear Channel Communications’ Merger On July 30, 2008, Clear Channel Communications, Inc. (“Clear Channel Communications”), our parent company, completed its merger with a subsidiary of CC Media Holdings, Inc. (“CC Media Holdings”), a company formed by a group of private equity funds sponsored by Bain Capital Partners, LLC and Thomas H. Lee Partners, L.P. (together, the “Sponsors”).Clear Channel Communications is now owned indirectly by CC Media Holdings.The merger was accounted for as a purchase business combination in conformity with Statement of Financial Accounting Standards No. 141, Business Combinations, and Emerging Issues Task Force Issue 88-16, Basis in Leveraged Buyout Transactions.ASC 805-50-S99-1 requires the application of push down accounting in situations where the ownership of an entity has changed.As a result, the post-merger financial statements reflect a new basis of accounting.A portion of the consideration paid was allocated to the assets and liabilities acquired at their respective fair values at July 30, 2008.The remaining portion was recorded at the continuing shareholders basis, due to the fact that certain shares of Clear Channel Communications were exchanged for shares of CC Media Holdings’ Class A common stock.Excess consideration after this allocation was recorded as goodwill. Format of Presentation Management’s discussion and analysis of our results of operations and financial condition (“MD&A”) should be read in conjunction with the consolidated financial statements and related footnotes.Our discussion is presented on both a consolidated and segment basis.Our reportable operating segments are Americas outdoor advertising (“Americas”) and International outdoor advertising (“International”).Our Americas segment primarily includes operations in the United States and Canada and our International segment primarily includes operations in Europe, Asia, Australia and Latin America.Our Americas and International segments provide outdoor advertising services in their respective geographic regions using various digital and traditional display types. We manage our operating segments primarily focusing on their operating income, while Corporate expenses, Impairment charges, Other operating income (expense) - net, Interest expense, Loss on marketable securities, Equity in earnings (loss) of nonconsolidated affiliates, Other income (expense) – net and Income tax benefit (expense) are managed on a total company basis and are, therefore, included only in our discussion of consolidated results. Certain prior period amounts have been reclassified to conform to the 2011 presentation. Recent Developments Effective during the first quarter of 2012, and in connection with the appointment of our new chief executive officer, we reevaluated our segment reporting and determined that our Latin American operations were more appropriately aligned with the operations of our International segment. As a result, the operations of Latin America are no longer reflected within our Americas segment and are currently included in the results of our International segment. These changes have been reflected in our segment reporting beginning in the first quarter of 2012.Our historical segment reporting for the years ending December 31, 2011, 2010 and 2009 has been recast to reflect the new structure.The segment discussions included in this MD&A have also been revised to reflect the new organizational structure that became effective during the first quarter of 2012. Description of Our Business Our revenue is derived from selling advertising space on the displays we own or operate in key markets worldwide, consisting primarily of billboards, street furniture and transit displays.Part of our long-term strategy is to pursue the technology of digital displays, including flat screens, LCDs and LEDs, as alternatives to traditional methods of displaying our clients’ advertisements. We are currently installing these technologies in certain markets, both domestically and internationally. We own the majority of our advertising displays, which typically are located on sites that we either lease or own or for which we have acquired permanent easements.Our advertising contracts with clients typically outline the number of displays reserved, the duration of the advertising campaign and the unit price per display. 1 Management typically monitors our business by reviewing the average rates, average revenue per display, or yield, occupancy, and inventory levels of each of our display types by market. The significant expenses associated with our operations include (i) direct production, maintenance and installation expenses, (ii) site lease expenses for land under our displays and (iii) revenue-sharing or minimum guaranteed amounts payable under our billboard, street furniture and transit display contracts.Our direct production, maintenance and installation expenses include costs for printing, transporting and changing the advertising copy on our displays, the related labor costs, the vinyl and paper costs, electricity costs and the costs for cleaning and maintaining our displays.Vinyl and paper costs vary according to the complexity of the advertising copy and the quantity of displays.Our site lease expenses include lease payments for use of the land under our displays, as well as any revenue-sharing arrangements or minimum guaranteed amounts payable that we may have with the landlords.The terms of our site leases and revenue-sharing or minimum guaranteed contracts generally range from one to 20 years. Americas Our advertising rates are based on a number of different factors including location, competition, size of display, illumination, market and gross ratings points. Gross ratings points are the total number of impressions delivered by a display or group of displays, expressed as a percentage of a market population. The number of impressions delivered by a display is measured by the number of people passing the site during a defined period of time.For all of our billboards in the United States, we use independent, third-party auditing companies to verify the number of impressions delivered by a display. Client contract terms typically range from four weeks to one year for the majority of our display inventory in the United States.Generally, we own the street furniture structures and are responsible for their construction and maintenance.Contracts for the right to place our street furniture and transit displays and sell advertising space on them are awarded by municipal and transit authorities in competitive bidding processes governed by local law or are negotiated with private transit operators.Generally, these contracts have terms ranging from 10 to 20 years. International Similar to our Americas business, advertising rates generally are based on the gross ratings points of a display or group of displays. The number of impressions delivered by a display, in some countries, is weighted to account for such factors as illumination, proximity to other displays and the speed and viewing angle of approaching traffic.In addition, because our International operations are conducted in foreign markets, primarily Europe, Asia, Australia and Latin America, management reviews the operating results from our foreign operations on a constant dollar basis.A constant dollar basis allows for comparison of operations independent of foreign exchange movements. Our International display inventory is typically sold to clients through network packages, with client contract terms typically ranging from one to two weeks with terms of up to one year available as well.Internationally, contracts with municipal and transit authorities for the right to place our street furniture and transit displays typically provide for terms ranging from three to 15 years. The major difference between our International and Americas street furniture businesses is in the nature of the municipal contracts.In our International business, these contracts typically require us to provide the municipality with a broader range of metropolitan amenities in exchange for which we are authorized to sell advertising space on certain sections of the structures we erect in the public domain.A different regulatory environment for billboards and competitive bidding for street furniture and transit display contracts, which constitute a larger portion of our business internationally, may result in higher site lease costs in our International business.As a result, our margins are typically lower in our International business than in the Americas. Macroeconomic Indicators Our advertising revenue for our Americas and International segments is highly correlated to changes in gross domestic product (“GDP”) as advertising spending has historically trended in line with GDP. According to the U.S. Department of Commerce, estimated U.S. GDP growth for 2011 was 1.7%. Internationally, our results are impacted by fluctuations in foreign currency exchange rates as well as the economic conditions in the foreign markets in which we have operations. 2 Executive Summary The key highlights of our business for the year ended December 31, 2011 are summarized below: · Consolidated revenue increased $205.9 million during 2011 compared to 2010. · Americas revenue increased $35.8 million during 2011compared to 2010, driven by revenue growth across our bulletin and airport displays, particularly digital displays. During 2011, we deployed 242 digital billboards in the United States, compared to 158 for 2010. We continue to see opportunities to invest in digital displays and expect our digital display deployments will continue throughout 2012. · International revenue increased $170.1 million during 2011 compared to 2010, primarily as a result of increased street furniture revenues and the effects of movements in foreign exchange. The weakening of the U.S. Dollar throughout 2011 has significantly contributed to revenue growth in our International business. The revenue increase attributable to movements in foreign exchange was $84.5 million for 2011. The key highlights of our business for the year ended December 31, 2010 are summarized below: · Consolidated revenue increased $100.0 million during 2010 compared to 2009, primarily as a result of improved economic conditions. · Americas revenue increased $40.1 million during 2010 compared to 2009, driven by revenue growth across our advertising inventory, particularly digital. · International revenue increased $59.9 million during 2010 compared to 2009, primarily as a result of increased revenue from street furniture across most countries, partially offset by a decrease from movements in foreign exchange of $5.7 million. · During 2010, we received $51.0 million in Federal income tax refunds. · On October 15, 2010, we transferred our interest in our Branded Cities operations to our joint venture partner, The Ellman Companies. We recorded a loss of $25.3 million in “Other operating income (expense) – net” related to the transfer. Relationship with Clear Channel Communications There are several agreements which govern our relationship with Clear Channel Communications including the Master Agreement, Corporate Services Agreement, Employee Matters Agreement and Tax Matters Agreement.Clear Channel Communications has the right to terminate these agreements in various circumstances.As of the date of the filing of the Annual Report on Form 10-K for the year ended December 31, 2011 (the “2011 Form 10-K”), no notice of termination of any of these agreements has been received from Clear Channel Communications.Our agreements with Clear Channel Communications continue under the same terms and conditions subsequent to Clear Channel Communications’ merger. In accordance with the Master Agreement, our branch managers follow a corporate policy allowing Clear Channel Communications to use, without charge, Americas’ displays they believe would otherwise be unsold.Our sales personnel receive partial revenue credit for that usage for compensation purposes.This partial revenue credit is not included in our reported revenue.Clear Channel Communications bears the cost of producing the advertising and we bear the costs of installing and removing this advertising.In 2011, we estimated this discounted revenue would have been less than 1% of our Americas revenue. Under the Corporate Services Agreement, Clear Channel Communications provides management services to us.These services are charged to us based on actual direct costs incurred or allocated by Clear Channel Communications based on headcount, revenue or other factors on a pro rata basis.For the years ended December31, 2011, 2010 and 2009, we recorded approximately $26.4 million, $38.1 million and $28.5 million, respectively, as a component of corporate expenses for these services. On August 9, 2010, Clear Channel Communications announced that its board of directors approved a stock purchase program under which Clear Channel Communications or its subsidiaries may purchase up to an aggregate of $100 million of our Class A common stock and/or the Class A common stock of CC Media Holdings.No shares of the Class A common stock of CC Media Holdings were purchased under the stock purchase program during the year ended December 31, 2011. However, during the year ended December 31, 2011, a subsidiary of Clear Channel Communications purchased $16.4 million of our Class A common stock (1,553,971 shares) through open market purchases, leaving an aggregate of $83.6 million available under the stock purchase program to purchase the Class A common stock of CC Media Holdings and/or our Class A common stock. The stock purchase program does not have a fixed expiration date and may be modified, suspended or terminated at any time at Clear Channel Communications’ discretion. 3 RESULTS OF OPERATIONS Consolidated Results of Operations The comparison of our historical results of operations for the year ended December 31, 2011 to the year ended December 31, 2010 is as follows: (In thousands) Years Ended December 31, % Change Revenue $ $ 7 % Operating expenses: Direct operating expenses (excludes depreciation and amortization) 5 % Selling, general and administrative expenses (excludes depreciation and amortization) 9 % Corporate expenses (excludes depreciation and amortization) %) Depreciation and amortization 5 % Impairment charges Other operating income (expense) – net ) Operating income Interest expense Interest income on Due From Clear Channel Communications Loss on marketable securities ) ) Equity in earnings (loss) of nonconsolidated affiliates ) Other expense – net ) ) Income (loss) before income taxes ) Income tax expense ) ) Consolidated net income (loss) ) Less amount attributable to noncontrolling interest Net income (loss) attributable to the Company $ $ ) Consolidated Revenue Our consolidated revenue increased $205.9 million during 2011 compared to 2010.Americas revenue increased $35.8 million, driven by increases in revenue across bulletin and airport displays, particularly digital displays, as a result of our continued deployment of new digital displays and increased rates. Our International revenue increased $170.1 million, primarily from increased street furniture revenue across our markets and an $84.5 million increase from the impact of movements in foreign exchange. Consolidated Direct Operating Expenses Direct operating expenses increased $78.8 million during 2011 compared to 2010.Americas direct operating expenses increased $11.4 million, primarily due to increased site lease expense associated with higher airport and bulletin revenue, particularly digital displays, and the increased deployment of digital displays. Direct operating expenses in our International segment increased $67.4 million, primarily from a $52.9 million increase from movements in foreign exchange. Consolidated Selling, General and Administrative (“SG&A”) Expenses SG&A expenses increased $46.2 million during 2011 compared to 2010. SG&A expenses remained flat in our Americas segment, primarily as a result of increased commission expense associated with the increase in revenue being offset by declines in legal expense related the $6.3 million unfavorable impact of litigation recorded during 2010. Our International SG&A expenses increased $45.1 million primarily due to a $16.6 million increase from movements in foreign exchange, a $6.5 million increase related to the unfavorable impact of litigation and increased selling and marketing expenses associated with the increase in revenue. 4 Corporate Expenses Corporate expenses decreased by $17.4 million during 2011 compared to 2010, primarily due to a decrease in bonus expense related to our variable compensation plans and general corporate infrastructure support services being offset by an increase in divisional corporate expenses. Depreciation and Amortization Depreciation and amortization increased $18.4 million during 2011 compared to 2010, primarily due to increases in accelerated depreciation and amortization related to the removal of various structures, including the removal of traditional billboards in connection with the continued deployment of digital billboards. In addition, movements in foreign exchange contributed an increase of $7.6 million during 2011. Impairment Charges We performed our annual impairment test on October 1, 2011 on our goodwill, billboard permits and other intangible assets and recorded impairment charges of $7.6 million.We also performed our annual impairment test on October 1, 2010 and recorded impairment charges of $11.5 million.Please see Note 2 to the consolidated financial statements included in Exhibit 99.2 to this Current Report on Form 8-K for a further description of the impairment charges. Other Operating Income (Expense) – Net Other operating income of $8.6 million in 2011 primarily related to proceeds received from condemnations of bulletins. Other operating expense of $23.8 million for 2010 primarily related to a $25.3 million loss recorded as a result of the transfer of our interest in our Branded Cities business. Interest Income on Due From Clear Channel Communications Interest income increased $26.0 million during 2011 compared to 2010 due to the increase in the Due from Clear Channel Communications during 2011.In connection with the issuance of the Clear Channel Worldwide Holdings Notes (“CCWH Notes”) in 2009 described elsewhere in this MD&A, we and Clear Channel Communications modified the terms of the revolving promissory notes (recorded as Due from/to Clear Channel Communications account on the consolidated balance sheets) to change the interest rate on each revolving promissory note to equal the interest rate on the CCWH Notes, which bear interest at a fixed rate of 9.25% per annum. Loss on Marketable Securities The loss on marketable securities of $4.8 million and $6.5 million during 2011 and 2010, respectively, primarily related to the impairment of Independent News & Media PLC (“INM”).The fair value of INM was below cost for an extended period of time.As a result, we considered the guidance in ASC 320-10-S99 and reviewed the length of the time and the extent to which the market value was less than cost, the financial condition and the near-term prospects of the issuer.After this assessment, we concluded that the impairment at each date was other than temporary and recorded non-cash impairment charges to our investment in INM, as noted above. Equity in Earnings (Loss) of Nonconsolidated Affiliates Equity in loss of nonconsolidated affiliates of $9.9 million for 2010 included an $8.3 million impairment related to an equity investment in our International segment. Other Expense – Net Other expense recorded for 2011 and 2010 primarily related to foreign exchange transaction gains/losses on short-term intercompany accounts. Income Tax Expense Our operations are included in a consolidated income tax return filed by Clear Channel Communications for pre-merger periods and CC Media Holdings for post-merger periods.However, for our financial statements, our provision for income taxes was computed as if we file separate consolidated Federal income tax returns with our subsidiaries. 5 Our effective tax rate for 2011 was 40.6%, primarily impacted by the Company’s inability to benefit losses in certain foreign jurisdictions as well as additional tax expense recorded for interest on uncertain tax positions.The effects of the items mentioned above were partially offset by a reduction in tax expense recorded during 2011 related to the settlement of U.S. Federal and state tax examinations during the year. Our effective tax rate for 2010 was (39.4%), primarily impacted by the Company’s inability to benefit from tax losses in certain foreign jurisdictions due to the uncertainty of the ability to utilize those losses in future years.In addition, we recorded a valuation allowance of $13.6 million in 2010 against deferred tax assets related to capital allowances in foreign jurisdictions due to the uncertainty of the ability to realize those assets in future periods. Americas Results of Operations Our Americas operating results were as follows: (In thousands) Years Ended December 31, % Change Revenue $ $ 3 % Direct operating expenses 2 % SG&A expenses 1 % Depreciation and amortization 6 % Operating income $ $ 4 % Our Americas revenue increased $35.8 million during 2011 compared to 2010, driven primarily by revenue increases from bulletin and airport displays, and particularly digital displays. Bulletin revenues increased primarily due to digital growth driven by the increased number of digital displays, in addition to increased rates. Airport revenues increased primarily on higher average rates. Direct operating expenses increased $11.4 million, primarily due to increased site lease expense associated with higher airport and bulletin revenue, particularly digital displays, and the increased deployment of digital displays. SG&A expenses remained flat, primarily as a result of increased commission expense associated with the increase in revenue being offset by a decrease in legal expenses related to the $6.3 million unfavorable impact of litigation recorded during 2010. Depreciation and amortization increased $12.2 million, primarily due to increases in accelerated depreciation and amortization related to the removal of various structures, including the removal of traditional billboards in connection with the continued deployment of digital billboards. International Results of Operations Our International operating results were as follows: (In thousands) Years Ended December 31, % Change Revenue $ $ 11 % Direct operating expenses 7 % SG&A expenses 15 % Depreciation and amortization 2 % Operating income $ $ 73 % International revenue increased $170.1 million during 2011 compared to 2010, primarily as a result of increased street furniture revenue across most of our markets. Improved yields and additional displays contributed to the revenue increase in China, and improved yields in combination with a new contract drove the revenue increase in Sweden. The increases from street furniture were partially offset by declines in billboard revenue across several of our markets, primarily Italy and the U.K. Foreign exchange movements resulted in an $84.5 million increase in revenue. Direct operating expenses increased $67.4 million, attributable to a $52.9 million increase from movements in foreign exchange. In addition, increased site lease expense of $15.7 million associated with the increase in revenue was partially offset by an $8.8 million decline in restructuring expenses. SG&A expenses increased $45.1 million primarily due to a $16.6 million increase from movements in foreign exchange, a $6.5 million increase related to the unfavorable impact of litigation and higher selling expenses associated with the increase in revenue. 6 Consolidated Results of Operations The comparison of our historical results of operations for the year ended December 31, 2010 to the year ended December 31, 2009 is as follows: (In thousands) Years Ended December 31, % Change Revenue $ $ 4 % Operating expenses: Direct operating expenses (excludes depreciation and amortization) (4 %) Selling, general and administrative expenses (excludes depreciation and amortization) 2 % Corporate expenses (excludes depreciation and amortization) 65 % Depreciation and amortization (6
